Title: General Orders, 15 January 1777
From: Washington, George
To: 

 

Head-Quarters, Morristown, Jany 15th 1777.



Brigadiers, and Colonels commanding Brigades, are directed to order fatigue parties from their respective Corps, for the purpose of cutting, and cording Wood: The Quarter Masters will order Waggons allotted to their Brigades, to bring it in, and will see it equally distributed amongst the troops of their brigade: This is intended to prevent the burning of fence-rails, which the General positively forbids.
Notwithstanding repeated Orders for all Horses, Plunder &c. taken from the Enemy to be delivered to the Quarter Master General, who was directed to accompt with the Soldiery for them; The General understands, that some individuals are so lost to obedience, as to hold up and conceal, from the rest of the Army several valuable Horses, for their own private emolument taken in the Action of the 3rd Instant at Princeton, and on the march from thence; He therefore strictly orders all such persons, to bring in any Horses, or other Plunder they may have in their possession, & deliver it to the Quarter Master General, for the good of the whole; as they may depend on examples being made of those, who presume a contrary Conduct, so prejudicial to the service.
One orderly Serjeant and two Sentinels to be furnished Governor Livingston from the main Guard.
Reports of Guards to be made to the Adjutant Genl every morning after Guard mounting, ’till further orders.
